NUMBER 13-14-00508-CR

                               COURT OF APPEALS

                    THIRTEENTH DISTRICT OF TEXAS

                       CORPUS CHRISTI - EDINBURG


DAVID VASQUEZ,                                                               Appellant,

                                               v.

THE STATE OF TEXAS,                                                           Appellee.


                     On Appeal from the 117th District Court
                           of Nueces County, Texas.


                             ORDER TO FILE BRIEF
                Before Justices Garza, Benavides, and Perkes
                              Order Per Curiam

       This cause is before the Court on the State’s first motion for extension of time to

file the brief in this matter. The State’s brief in this matter was due on May 6, 2015. The

State is requesting until August 4, 2015, to file its brief.

       The Court, having fully examined and considered the State’s motion for extension
of time to file the brief, is of the opinion that, in the interest of justice, the State’s motion

for extension of time to file the brief should be granted with order.

       The Court GRANTS IN PART and DENIES IN PART the State’s motion for

extension of time. This motion is GRANTED insofar as the Court will extend the State’s

deadline to file its brief until July 6, 2015. This motion is DENIED insofar as the Court

will not allow an extension until August 4, 2015.

                                                                   PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
22nd day of May, 2015.




                                               2